Citation Nr: 1720448	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include posttraumatic stress disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Dominique L. Gonzales, Attorney 


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board in February 2015 and October 2015 for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Pursuant to the Board's February 2015 and October 2015 remands, the examiner was to identify all current psychiatric disorders found.  In doing so, the examiner was asked to indicate whether the Veteran currently has a depressive disorder or a psychotic disorder.  If not, the examiner was directed to "comment on the diagnoses of a depressive disorder and a psychotic disorder noted in the record (expressing agreement or disagreement with those diagnoses, and including rationale)."

In January 2017, the Veteran underwent a VA examination for mental disorders. The report of that examination noted current diagnoses of unspecified personality disorder; unspecified depressive disorder; and alcohol use disorder, reportedly in early remission.  The examiner did not address the Veteran's prior treatment for and diagnosis of psychotic disorder, not otherwise specified.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, it is unclear if the examiner considered the diagnosis of psychotic disorder, not otherwise specified, to have been made in error, or whether that diagnosis was simply overlooked by the examiner altogether.  The Board also notes that the Veteran was diagnosed with and treated for generalized anxiety disorder in December 2015 and December 2016.  That disorder was not meaningfully addressed by the January 2017 VA examiner.

Under these circumstances, the Board finds that a new psychiatric examination must be conducted to appropriately address whether any current psychiatric disorder found, including those diagnosed during the course of this appeal, is related to the Veteran's military service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claim seeking a TDIU rating is inextricably intertwined with the claim seeking service connection for a psychiatric disorder, and consideration of that claim must be deferred pending resolution of the service connection claim.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder during the course of this appeal.  After securing any necessary releases, the AOJ must request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder shown currently or during this course of this appeal and to obtain an opinion as to whether such disorder is possibly related to service.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a)  Please provide a diagnosis for any psychiatric disorder found currently or during this course of this appeal, which includes PTSD; depressive disorder, not otherwise specified; major depression; psychotic disorder, not otherwise specified; generalized anxiety disorder; and unspecified personality disorder.

b)  For each psychiatric disorder identified, to include PTSD; depressive disorder, not otherwise specified; major depression; psychotic disorder, not otherwise specified; generalized anxiety disorder; and unspecified personality disorder, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that it arose in service or is otherwise etiologically related to the Veteran's active service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  The AOJ should then arrange for any further development on the claim for a TDIU rating suggested by the results of the development ordered above.

4.  Thereafter, the AOJ should then review the record and readjudicate the claim of service connection for a psychiatric disability and for a TDIU rating (in light of the determination on the claim seeking service connection).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




